


110 HRES 1403 IH: Recognizing the 65th anniversary of the

U.S. House of Representatives
2008-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1403
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2008
			Mr. LaTourette (for
			 himself, Mrs. Jones of Ohio,
			 Mr. Regula,
			 Mrs. Lowey, and
			 Mr. Hobson) submitted the following
			 resolution; which was referred to the Committee on Energy and
			 Commerce
		
		RESOLUTION
		Recognizing the 65th anniversary of the
		  Bolton Act of 1943, creating the Cadet Nurse Corps.
	
	
		Whereas the Bolton Act of 1943, introduced by
			 Congresswoman Frances Payne Bolton, created the Cadet Nurse Corps that provided
			 Federal funds to and facilitated the training of nearly 125,000 nurses during
			 World War II, greatly increasing the wartime supply of nurses and care for
			 American citizens on both the home and war fronts;
		Whereas the Cadet Nurse Corps introduced by the Bolton Act
			 significantly improved post-World War II nursing education, replacing the
			 apprenticeship-type training approach in nursing schools with an academic
			 approach and encouraging nurses to study related areas of public health,
			 pediatrics, psychiatric care, and convalescent care;
		Whereas the Bolton Act improved educational, housing, and
			 library facilities throughout the United States;
		Whereas the Bolton Act further benefitted the nursing
			 field by prompting attention and Federal financial aid to graduate nursing
			 degrees;
		Whereas the Bolton Act contributed to the integration of
			 Black women into the nursing field by requiring all-White schools to admit
			 African-Americans;
		Whereas the Bolton Act encouraged minorities, who now
			 comprise 25 percent of the nursing population, to pursue careers in the nursing
			 field; and
		Whereas the Bolton Act passed unanimously by Congress and
			 became law on July 1, 1943: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)honors the 65th anniversary of the Bolton
			 Act facilitating the training and careers of nurses;
			(2)recognizes the profound importance of the
			 Bolton Act to nursing; and
			(3)encourages the recognition of Frances Payne
			 Bolton’s introduction of the Bolton Act.
			
